Citation Nr: 0027385	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-11 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for bilateral pes 
planus and plantar fasciitis.

3.  Entitlement to service connection for abnormal liver 
function test results. 

4.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to 
December 1992.  He served in the Southwest Asian theatre of 
operations during the Persian Gulf War.  

The veteran filed multiple claims in May 1998.  The 
Department of Veterans Affairs (VA) Regional Office (RO) made 
decisions regarding such claims in November 1998.  The only 
issues the veteran appealed pertained to the RO's  denial of 
service connection for low back disability, bilateral pes 
planus and plantar fasciitis, and allergic rhinitis.  

In December 1998, the veteran claimed service connection for 
abnormal liver function test (LFT) results based on his 
Persian Gulf service during the Persian Gulf War.  The RO 
denied the claim and he appealed.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record that the 
veteran's current retrolisthesis of L5-S1 and degenerative 
disc disease, which was first diagnosed in August 1998, is 
related to any incident of service origin, including the back 
pain which the veteran experienced in service.

2.  The evidence shows that the veteran's bilateral pes 
planus and plantar fasciitis disability is related to 
service. 

3.  There is no competent medical or objective evidence of 
record showing that the veteran has a current liver 
disability, diagnosed or undiagnosed.

4.  There is competent medical evidence of record showing 
that the veteran has  allergic rhinitis and that it may have 
chronically increased in severity in service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a low back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  Bilateral pes planus and plantar fasciitis was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1999).  

3.  The claim for service connection for abnormal LFT results 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for allergic rhinitis is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran in essence seeks service connection for a low 
back disability; bilateral pes planus and plantar fasciitis; 
abnormal LFT results; and allergic rhinitis.  He asserts 
entitlement to service connection for abnormal LFT results 
based upon his service in the Southwest Asian theatre of 
operations during the Persian Gulf War.  In the interest of 
clarity, the Board will provide pertinent law and regulations 
which apply to all four claims, followed by factual 
backgrounds and analyses for each claim.  Thereafter, a 
remand section is provided concerning the allergic rhinitis 
claim.

Pertinent law and regulations

Service connection

In general, service connection may be established for 
disability resulting from disease or injury suffered in the 
line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).

Service connection may also be granted for certain chronic 
disabilities, such as arthritis, if it is shown to be 
manifested to a compensable degree within one year after the 
veteran was separated from service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999). 

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997).

Service connection may also be granted for disability, 
notwithstanding the lack of a diagnosis of such disability in 
service, if the evidence demonstrates that there is a 
connection between military service and the current 
disability.  38 C.F.R. § 3.303(d) (1999); Cosman v. Principi, 
3 Vet. App. 505, 505 (1992).

Well grounded claims

The threshold question with regard to a claim for service 
connection is whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  In order for a claim to be well 
grounded, there must be competent evidence of (1) a current 
disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 535 (1995).

If evidence fails to establish the nexus to service of 
current disability, a claim may still be well grounded if (1) 
the condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Additional law and regulations will be discussed where 
appropriate below.

Entitlement to service connection for a low back disability

Factual background

An October 1988 service medical record indicates that the 
veteran complained of back pain.  Straight leg raising and 
deep tendon reflexes were negative.  The assessment was 
mechanical back pain.  

On service evaluation in February 1989, the veteran 
complained of low back pain since September 1988.  He had 
some palpable left lower lumbar spasms.  Straight leg raising 
was negative and deep tendon reflexes were 1+ and equal in 
the lower extremities.  The assessment was recurrent low back 
pain.  

A September 1989 service medical record indicates that the 
veteran complained of low back pain for one month with no 
specific injury.  Nerves, vascular, and muscular statuses 
were normal distally.  The assessment was mechanical low back 
pain.  

A March 1989 service medical record indicates that the 
veteran complained of recurrent low back pain since September 
1988, with an onset after repeatedly lifting 100 pound loads.  
An X-ray of the lumbar spine had revealed no significant 
abnormality.  He denied bowel and bladder involvement as well 
as radiation.  On clinical evaluation in the physical therapy 
clinic, straight leg raising was negative.  The assessment 
was mechanical back pain with paravertebral and hamstring 
tightness.  

There is no pertinent medical evidence for several years 
after the veteran left service. 

A March 1997 private medical record indicates that the 
veteran complained of low back pain for two days.  He 
reported that he had been lifting heavy objects.  Clinically, 
there was tenderness and muscle spasm in the lumbar 
paraspinals, left greater than right, as well as a full range 
of motion and negative straight leg raising bilaterally.  
Neurological status was intact with 2+ deep tendon reflexes.  
The assessment was low back strain, left greater than right.  

An April 1997 private medical record indicates that the 
veteran complained of persistent back pain.  The assessment 
was low back pain.  

On VA examination in May 1998, the veteran reported a back 
injury in 1988 and constant low back pain since then.  
Neurologically, he had no numbness or weakness.  Strength was 
5/5 without atrophy.

A June 1998 private medical record indicates that the veteran 
injured his lower back while he was lifting mail sacks from a 
conveyor belt.  He had been continuously lifting up to 70 
pounds at a time.  Clinically, he had a normal gait, negative 
straight leg raising testing, and a full range of motion in 
all planes.  Another June 1998 private medical record 
indicates that the veteran had reported having lumbar strains 
in 1988 and 1997.  

On VA orthopedic examination in August 1998, it was noted 
that the veteran had been treated for back pain on several 
occasions in service, with no leg pain.  The veteran reported 
that he was given medication and exercises for it, and that 
this helped off and on.  Then, in 1997, he injured his back 
when he bent over to pick something up.  He went to a private 
doctor and was treated with exercises, pain medication, and 
rest, and it improved to some extent but he still had a 
chronic underlying stiffness, soreness, and spasm.  In July 
1998, he injured his low back again.  This time it was worse 
than ever.  Again, he had mostly back pain.  He was getting 
the feeling that he may be starting to have some leg pain.  

Clinically, he had a moderate amount of muscle spasm and 
great pain throughout the examination.  The diagnoses were 
retrolisthesis, L5-S1; and degenerative disc disease, L5-S1, 
mild.

A February 1999 private medical record indicates that the 
veteran complained of low back pain after lifting heavy bags 
at the post office.  The assessment was chronic low back 
pain.  

Analysis

As noted above, the threshold question with regard to a claim 
for service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  In order for a claim to 
be well grounded, there must be competent evidence of (1) a 
current disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 535 (1995).

In this case, there is competent medical evidence of current 
low back disability, as reflected by the diagnoses of L5-S1 
retrolisthesis and degenerative disc disease shown on VA 
orthopedic examination in August 1998.  Therefore, the first 
prong of the Caluza well groundedness test is satisfied.

There is also arguably evidence of in-service incurrence, as 
reflected by service medical records showing treatment for 
back pain between October 1988 and March 1989.  Therefore, 
the second prong of the Caluza well groundedness test is 
satisfied.  

However, there is no competent medical evidence of record of 
a nexus between the veteran's current low back disability and 
any incident of service origin, including the back pain which 
he experienced in service.  As such, the third prong of the 
Caluza well groundedness test, nexus to service, is not met.  

Specifically, no medical provider has opined that the 
veteran's currently diagnosed back disability is related to 
service.   Although the appellant argues that such a nexus 
exists, his theory regarding this linkage is not sufficient 
to render his claim well grounded.  It is now well-
established that the appellant, as a layperson, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) [where the 
issue involves questions of medical diagnosis or an opinion 
as to medical causation, competent medical evidence is 
required].

The veteran asserts, in essence, that service connection is 
warranted because he has had continued symptomatology since 
service.  However, there is a gap of over four years between 
the veteran leaving service in 1992, during which time the 
veteran, by his own admission and also as reflected in the 
medical records, sustained several back injuries.  

The Court has held in Savage v. Gober, 10 Vet. App. 488, 497 
(1997), that the "continuity of symptomatology" provision of 
38 C.F.R. § 3.303(b) may obviate the need for medical 
evidence of a nexus between present disability and service.  
The only proviso is that there be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent.  See also Voerth v. West, 13 Vet. 
App. 117, 120 (1999).

In this case, there is no medical evidence which demonstrates 
continuity of symptomatology for a number of years after 
service. The Court in McManaway v. West, 13 Vet. App. 60 
(1999) found that another orthopedic disability claim was not 
well grounded, based lack of continuity of symptomatology, 
when the sole evidentiary basis for the asserted continuous 
symptomatology was the testimony of the appellant himself and 
when no medical evidence indicated continuous symptomatology.  
In the case now being decided, the medical evidence of record 
does not indicate continuous symptomatology.  Indeed, it 
appears that the first time the veteran sought medical 
treatment for back problems after service was after hurting 
his back while lifting heavy objects in March 1997.  In the 
absence of the required medical nexus evidence, the third 
prong of the Caluza well groundedness test is not met under 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997); Voerth v. West, 13 Vet. App. 117, 120 (1999).

Entitlement to service connection for bilateral pes planus 
and plantar fasciitis

Factual background

On service evaluation in April 1990, the veteran complained 
of bilateral foot pain for two months.  He indicated that it 
was located in the plantar area and that it was precipitated 
by walking and running.  Clinically, he was tender along the 
plantar fascia of both feet and had a slightly flat arch.  
The assessment was plantar fasciitis.   

On VA podiatry examination in August 1998, the veteran 
complained of longitudinal arch pain being present 
bilaterally for about eight years and that it was aggravated 
by prolonged standing such as he did for the post office.  
Clinically, the veteran had a normal to planus longitudinal 
arch structure.  All motor functions were intact.  He was 
tender to palpation in the course of the medial band of the 
plantar fascia of both feet.  The diagnosis was plantar 
fasciitis bilaterally, aggravated by a low grade pes planus 
foot type bilaterally.  

On private podiatry evaluation in March 1999, the veteran 
complained of bilateral arch and foot pain which prolonged 
standing.  He was working for the post office and standing 
for about eight hours a day.  After four hours into his 
shift, he would have considerable arch and foot pain.  
Clinically, he had a pronated bilateral gait, as well as pain 
with palpation on the medial mid plantar fascia of each foot.  
The impression was painful plantar fasciitis of each foot due 
to pes planus.  

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of review

As noted above, the threshold question with regard to a claim 
for service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  In order for a claim to 
be well grounded, there must be competent evidence of (1) a 
current disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 535 (1995).

There is competent medical evidence of record of current 
bilateral pes planus and plantar fasciitis, as reflected by 
the diagnosis rendered on private evaluation in March 1999.  
Therefore, the first prong of the Caluza well groundedness 
test is met.
There is also evidence of in-service incurrence, as reflected 
by the April 1990 service medical record showing treatment 
for plantar fasciitis.  Therefore, the second prong of the 
Caluza well groundedness test is satisfied.  

There is also evidence of record showing continuity of 
symptomatology after service of the bilateral pes planus with 
plantar fasciitis.  As such, the claim is well grounded per 
Savage.  

The Board notes in passing that its resolution of this issue, 
as opposed to its resolution of the issue discussed 
immediately above, hinges on the fact that the same foot 
disability was observed both in service and presently.  With 
respect to the back disability, lumbar strain was identified 
during service and X-rays were negative, while recent X-ray 
evidence revealed retrolisthesis and degenerative disc 
disease of L5-S1, a completely different disability, after 
the veteran sustained repeated post-service injuries.   

In light of the above, the Board must determine whether VA 
has met its statutory duty to assist the veteran with such 
well-grounded claim.  See 38 U.S.C.A. § 5107(a).  In the 
opinion of the Board, all evidence necessary for a fair and 
impartial decision on the claim is of record.  Accordingly, 
the claim may be discussed on its merits.  

Once a claim has been determined to be well grounded, it is 
the Board's responsibility to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a).
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

The evidence shows that the veteran was treated for pes 
planus and plantar fasciitis in service in April 1990.  He 
presently carries the same diagnosis.  There is no evidence 
of any intercurrent injury, and no other evidence exists 
which indicates that another, non service cause may exist for 
his current foot disability.  Accordingly, based on the 
evidence of record the Board believes that service connection 
is warranted as to this issue.

Entitlement to service connection for abnormal liver function 
test results

Relevant law and regulations

The following law and regulations are in addition to those 
provided above.  

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.317(a)(1) (1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1999).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 38 C.F.R. 
§ 3.317(a)(3) (1999).  Signs and symptoms which may be 
manifestations of an undiagnosed illness include fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system, gastrointestinal 
signs or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b) 
(1999).

The enabling legislation for this regulation is 38 U.S.C.A. § 
1117 (West 1994).  The legislative history of this provision 
demonstrates an intent on the part of Congress to provide 
compensation for Persian Gulf War veterans who suffer from 
signs and symptoms of undiagnosed illnesses, and who may have 
acquired these symptoms as a result of exposure to the 
"complex biological, chemical, physical and psychological 
environment of the Southwest Asia theater of operations."

Factual background

Service medical records are silent for reference to liver 
problems or abnormal LFT results, as is a May 1998 VA 
examination report, which indicates that clinically, the 
veteran had no abdominal pain, masses, tenderness, or 
hepatosplenomegaly.  

A May 1998 VA medical record indicates that laboratory 
studies were obtained, and that the veteran's total bilirubin 
was found to be 1.3.  On VA evaluation in September 1998, the 
veteran's total bilirubin was noted to be 1.9.  Clinically, 
his abdomen was soft and nontender and had no ascites.

On VA evaluation in December 1998, the veteran reported a 
history of abnormal LFT results.  Clinically, his abdomen was 
soft and nontender and there was no organomegaly.   The 
assessment was history of abnormal LFT's.  Later that day, 
testing revealed negative HBsAg, HepA Ab-IgM, and HB CORE Ab-
IgM test results.

Analysis

At the outset of its discussion, the Board wishes to 
emphasize that service connection may not be granted unless a 
current disability exists.  See, e.g., Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).
For the reasons and bases expressed below, the Board 
concludes that there is no disability, undiagnosed or 
diagnosed, which is represented by the abnormal LFT findings.  
Accordingly, the veteran's claim of necessity is denied.  See 
also Chelte v. Brown, 10 Vet. App. 268, 271 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Board observes that in the June 1999 Statement of the 
Case, the RO informed the veteran that "Abnormal liver 
function tests are a lab finding only.  There is no evidence 
of a compensable disability associated with these lab 
results."

Presumptive service connection - Persian Gulf Service

In Neumann v. West, the Court indicated the test for what 
constitutes a well-grounded claim under 38 C.F.R. § 3.317.  
It noted that to benefit from the presumption of service 
connection, a veteran must establish that he or she had the 
requisite service in time and place; he or she suffers from 
any signs or symptoms of an undiagnosed illness as described 
in the regulation which cannot be attributed to any known 
clinical diagnosis; and objective indicia of chronic 
disability manifested either during service or within the 
presumptive period to a degree of 10% or more.  Section 3.317 
explicitly acknowledges that a claimant's "signs or symptoms" 
need not be shown by medical evidence; however, the 
regulation does specifically require some "objective 
indications" of disability.  See 38 C.F.R. § 3.317(a).  
"'[O]bjective indications of chronic disability' include both 
'signs,' in the medical sense of objective evidence 
perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R. § 3.317(a)(2).  Thus, although 
medical evidence of signs or symptoms is clearly not required 
to well ground a claim, the regulation does require that 
there be some objective, independently verifiable evidence of 
the symptoms.

The veteran's DD Form 214 reflects that the veteran had the 
requisite Persian Gulf War service in time and place as 
required by 38 C.F.R. § 3.317.  Under Neumann, this is 
satisfactory evidence of the requisite service to take 
advantage of the presumption.  

The evidence does not show current chronic liver disability, 
however.  No medical evidence of record indicates that any 
current liver disability is present.  The veteran's abdomen, 
including his liver, has been normal on examination.   In the 
absence of an undiagnosed disability, there can be no signs 
and symptoms.  

A review of the medical evidence, discussed in detail above, 
reveals that there is no objective indicia of chronic 
disability.  Neither the veteran, nor the service medical 
records, nor any other form of evidence of record shows that 
he had liver disability in service or that he has one now.  
The veteran's service medical records are negative for liver 
disability, and so are the post-service medical records.  
While the veteran has had abnormal LFT results after service 
discharge, there is no objective evidence of any liver 
disability.   

In light of the above, the Board finds that the claim as 
evaluated under 38 C.F.R. § 3.317 is not well grounded. 

Direct service connection

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has indicated that 
regulations governing presumptive service connection do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee, 34 F.3d at 
1043-1044.  Accordingly, the Board will proceed to evaluate 
the veteran's claim under the criteria governing direct 
service connection.

To reiterate, in order for a claim to be well grounded, there 
must be competent evidence of (1) a current disability (a 
medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); (3) a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 535 (1995).

The Board finds that the veteran has not satisfied the first 
element of Caluza, medical evidence of current disability.  
Abnormal LFT's, on their own, do not constitute a disability.  
See 38 C.F.R. § 3.303(b) [for a showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity]; see also Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) [a symptom 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.] 

The Board also finds that the veteran has not satisfied the 
second element of Caluza, incurrence in service.  There is no 
evidence that the veteran had liver problems, or even 
elevated LFT results, during service, and he does not so 
contend.  

The Board also finds that the veteran has failed to satisfy 
the third element of Caluza, as there is no competent medical 
evidence of record of a nexus between any claimed current 
liver disability and the veteran's service.  While the 
veteran may believe that such a relationship exists, as a lay 
person, he is not considered competent to provide medical 
nexus evidence so as to render his claim well grounded.  See 
Espiritu and Grottveit, supra.  

In short, Board finds that the veteran has failed to satisfy 
the all three elements of Caluza, as there is no competent 
medical evidence of record of in-service incurrence or of a 
current disability, or of a nexus between the claimed current 
disability and service.  The claim is accordingly denied as 
not being well grounded. 

Additional matter

Because the veteran's claims for service connection for low 
back disability and abnormal LFT results are not well-
grounded, VA is under no duty to further assist him in 
developing facts pertinent to them.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.159(a) (1998); Epps v. Gober, 126 F.3d 1454 
(Fed. Cir. 1997); see also Gilbert and Grottveit.  VA's 
obligation to assist depends upon the particular facts of the 
case and the extent to which VA has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 (1995). 
The Court has recently held that the obligation exists only 
in the limited circumstances where the appellant has 
referenced other known and existing evidence.  Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  The VA is not on notice of any 
other known and existing evidence which would make his low 
back disability and abnormal LFT results claims plausible.  
The Board's decision serves to inform the veteran of the kind 
of evidence which would be necessary to make his claims well-
grounded.
   
Entitlement to service connection for allergic rhinitis

Relevant law and regulations

The law and regulations set forth above apply to this issue 
and will not be repeated.  Additionally, the following is for 
consideration.

Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals, rather 
than as chronic diseases.  See 38 C.F.R. § 3.380 (1999).

Factual background

On service entrance examination in June 1987, the veteran 
reported that he had had hay fever and that he was allergic 
to grass and pollen.  He indicated that he had been admitted 
to a hospital in 1981 to have tests run on him for allergies.  
He did not know the name of the doctor.  Clinically, his nose 
was normal.  He was felt to have mild hay fever.

On service evaluation in May 1988, the veteran complained of 
allergies for nine years, with a runny nose and watery eyes.  
The assessment was allergic rhinitis.  

On service evaluation in July 1988, the veteran reported 
allergies in the late spring and early summer and during the 
winter.  He had watery, itchy eyes and sneezing.  The 
assessment was allergic rhinitis.  

On service evaluation in May 1989, the veteran complained of 
a stuffy nose, sneezing, and watery eyes.  Clinically, his 
nares were inflamed.  The assessment was seasonal allergy.  

On service evaluation in June 1989, the veteran complained of 
persistent nasal symptoms.  Clinically, his nares were still 
inflamed.  The assessment was rhinitis due to allergies.   

On service evaluation in June 1990, the veteran reported 
having allergies for years.  The assessment was hay fever.  

A service allergy clinic consultation was conducted in July 
1990.  Clinically, the veteran had no sinus changes, and he 
had slight nasal bogginess bilaterally.  The assessment was 
allergic rhinitis with a seasonal component.  

On service evaluation in June 1991, the veteran reported 
seasonal allergies.  Clinically, he had clear rhinorrhea and 
swollen nasal turbinates.  The assessment was allergic 
seasonal rhinitis.  

On private evaluation in February 1996, the veteran reported 
that he worked in the post office where there was a lot of 
dust, and that he had had allergies for 16 years.  The 
assessment was rhinitis medicamentosa.    

On private evaluation in July 1996, the evaluating physician 
stated that the veteran had a history of rhinitis 
medicamentosa for which that physician had treated him in 
February 1996, and that the veteran had weaned himself off of 
Afrin and Dristan by using Vancenase, Claritin, Zephrex, 
Atrovent, and Ocean spray, and that his rhinitis 
medicamentosa had now resolved.  Clinically, the veteran's 
nares had scabbing on the nasal septum inferiorly on both 
sides.  His oropharynx was clear.  

On VA examination in May 1998, the veteran stated that he had 
had allergic rhinitis since 1980.  On VA ear, nose, and 
throat examination in August 1998, the veteran  complained of 
a runny nose, nasal congestion, and itchy eyes for about nine 
years.  When he lived in Colorado, the symptoms were mainly 
in the spring and fall, but since moving to San Antonio four 
years ago, he had had the symptoms year round.  The diagnosis 
was perennial allergic rhinitis.  It was commented that the 
veteran's symptoms were now year round as opposed to being 
seasonal while he lived in Colorado.  

On VA ear, nose, and throat examination in April 1999, the 
veteran reported that he had had allergies all of his life 
but that they got much worse while he was on active duty.  He 
stated that the military treated him with oral antihistamines 
and never ran any tests on him.  Then, while in Colorado 
after service, he went to a private physician who ran skin 
tests on him and determined that he was highly allergic to 
multiple environmental allergens.  He stated that his problem 
was now year round.  He denied ever having surgery on his 
nose or sinuses.  He stated that his problem got worse in the 
military and that it was no better or worse now than it was 
then.  The diagnosis was acute allergic rhinitis.  

Analysis

As noted above, the threshold question with regard to a claim 
for service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  In order for a claim to 
be well grounded, there must be competent evidence of (1) a 
current disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 535 (1995).

The first prong of the Caluza well groundedness test is also 
met, as current allergic rhinitis disability is shown.  The 
second prong of the Caluza well groundedness test is met, as 
the veteran was treated for allergic rhinitis in service from 
May 1988 to June 1991.  The third prong of the Caluza well 
groundedness test is also met, as there is competent medical 
evidence of record showing that the veteran's allergic 
rhinitis has continued after service.

In light of the above, the claim is well grounded.  Given the 
fact that the claim is well grounded, VA's duty to assist is 
triggered.  After reviewing the record, the Board has 
concluded that VA's duty to assist has not been fulfilled, 
for reasons which will be explained below in the remand 
section.  

ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for low back disability is denied.  

Entitlement to service connection for bilateral pes planus 
and plantar fasciitis is granted.

A well-grounded claim not having been submitted, entitlement 
to service connection for abnormal LFT results is denied.

The veteran's claim of entitlement to service connection for 
allergic rhinitis is well grounded.  


REMAND

The medical evidence, reported above, appears to indicate 
that the veteran suffered from allergies before entering 
service.  The Board believes it would be beneficial to have a 
physician examine the veteran, review the medical history and 
clinical findings which are contained in the medical records, 
and render an opinion with reasons as to the relationship, if 
any, between the veteran's claimed allergic rhinitis and his 
military service.


Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should contact the evert ans 
request that he to indicate ant 
treatment has received treatment for 
allergies and/or allergic rhinitis.  
Thereafter, the RO shall attempt to 
assist him by obtaining and 
incorporating into his claims folder all 
pertinent medical records which are not 
already of record.  

2.  Thereafter, a VA examination should 
be conducted by an appropriately 
qualified physician.  The physician 
should review the veteran's medical 
records and should examine the veteran 
to determine the extent and severity of 
his claimed allergic rhinitis.  
Thereafter, the allergist should render 
an opinion with reasons as to (1) when 
the veteran's current allergic rhinitis 
disability had its onset and (2) if 
onset was before service, whether the 
claimed disability increased in overall 
severity in service or due to service, 
and if so whether or not such any 
chronic increase in severity was due to 
the natural progress of the disease.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for allergic 
rhinitis.

If the benefits sought on appeal are not granted, the RO 
should issue a Supplemental Statement of the Case.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
with those of the Court.  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board is required as a matter of law to 
ensure compliance, and will further remand the case to ensure 
compliance with the remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

 



